Title: To Thomas Jefferson from James Innes, 6 March 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Williamsburgh. March 6th. 1781.

In obedience to your orders I had discharged the militia from Albemarle and fluvanna which were stationed at this post, and had circulated your letters for calling in the militia of the adjacent Counties to take their places before the Barons orders to cross James River arrived. Upon receiving the Baron’s letter, I wrote to Colo. Dabney near Hampton to suppress the orders I had given him to discharge his militia, and immediately to move them up to York. I have written to Dabney to Endeavor to persuade them to Cross the River, and if I find it can be effected without coercive measures I shall immediately order them to join General Muhlenburg. The Remnant of a Regiment Stationd at Sandy point is also here, which I shall endeavor to annex to Dabneys. Should the men still remaining under my Command be Governable, I shall have it in my power to reinforce Muhlenburg with a very respectable detachment. But should they again demonstrate that mutinous spirit which has so often characterized them this Invasion, I shall discharge them and dispose of their arms as you have directed. This afternoon I shall send off a schooner with four hundred stands of good arms to Smithfield under Convoy of a galley. The want of waggons compelled me to adopt that mode. However, I have taken effectual measures to make it a safe one. I shall apprize General Muhlenberg of their destination by Express, that there may be some person ready to receive them on their arrival. I have written to Gloster for two hundred stands of Arms. I have for answer that they shall be sent over so soon as they can be collected from the Hands of the militia among whom they have been distributed.
On the 2d Instant a midshipman and seven seamen deserters from the british navy at portsmouth came to this Town. I give you their Informations literally, vizt. The Charon, the Commodores ship was stationed at Crany Island with vessells prepared to be sunk to impede the navigation of Elizabeth River. Besides these, there were at the same place three fire ships and two floating Batteries. That half allowance had been introduced into the navy for a Considerable time. That there were very great desertions both from the army and navy. That a Quarrell had happen’d between Arnold and Commodore Symmonds relative to the Division of Tobacco and other articles taken by the navy while the army was embarked. That Arnold was not on speaking terms with the officers of the Navy, and much detested and suspected by the officers of the army.

By three Deserters from Robinson’s Regiment of loyal provincials who left portsmouth on Wednesday night Feby. 28th. I am informed that the Enemy apprehensive of an attack on their lines were employed night and day in making them as strong as possible. That they extended back of portsmouth from Gosport Creek to a creek which Empties itself below portsmouth. On these waters are mounted a great many Cannon. There are no cannon mounted towards the River. The Ships of war lie from Tuckers point up to Gosport. Dundass and Arnold have had a violent Quarrell. The british officers take part with Dundass. The provincial officers adhere to Arnold. A contagious Distemper had spread among the Negroes which swept off numbers every Day. Provisions of every kind were extremely scarce and that the horses were starving for want of Forage.
Colo. Govion Engineer General in the Continental Army and annexed for the intended Enterprize to the Marquis Fayette’s detachment, arrived here yesterday, with Dispatches from the Marquis and the French minister for Commodore Tilly. Capt. Kelly has also arrived from philadelphia with an answer to a Letter he carried to the french minister from the Commodore of the french Squadron.
If I find it impracticable to march over the troops at present embodied here, to join General Muhlenberg, after executing your last orders I will immediately repair to the assembly. But if I fortunately can have Influence enough to cross the men over the River, I shall prefer the Service of the field to that of the Senate. I congratulate you on the glorious victory obtained by Count D’Estaing over Commodore Hood, the particulars of which have doubtless ere this reached you. I have the honor to be with every sentiment of respect yr Excellency’s Most obt Servt,

Jas Innes Colo:

